IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                              NOS. WR-93,954-01 & WR-93,954-02


                         EX PARTE ISREAL HERNANDEZ, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
         CAUSE NOS. 1429186-A & 1429187-A IN THE 339TH DISTRICT COURT
                            FROM HARRIS COUNTY


         Per curiam.

                                             ORDER

         Applicant pleaded guilty to possession with intent to deliver cocaine and possession of

methamphetamine and was sentenced to five years’ imprisonment. Applicant did not appeal his

convictions. Applicant filed these applications for writs of habeas corpus in the county of

conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         In these applications Applicant raises grounds of due process violation, misidentification of

parole status, and involuntary plea. It appears that Applicant’s habeas attorney has changed and new

counsel has requested additional time to investigate the claims. Further, the trial court did not make

findings of fact and conclusions of law. We remand these applications to the trial court to complete
its evidentiary investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: SEPTEMBER 07, 2022
Do not publish